DETAILED ACTION
This is a non-final Office action for Application 17/042,974 filed 08/16/2021.

Status of Claims
Claims 1-13 are pending;
Claims 1-13 are original;
Claims 1-13 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner notes that, while both information disclosure statements (IDS) submitted 08/16/2021 have identical U.S. patents cited, each IDS has been signed by a different inventor.
For clarity of record, both information disclosure statements (IDS) submitted 08/16/2021 have been considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "100B" (Figure 1B).
The drawings are objected to because of the following informalities:
Figure 8 – The boundary lines between the vertical elevated guide (104B) of the back plate (102) and the groove (408B) of the cushioning member (402) appear to be missing from the figure.  See annotation below.
[AltContent: textbox (The boundary lines between the vertical elevated guide (104B) of the back plate (102) and the groove (408B) of the cushioning member (402) appear to be missing from the figure.)][AltContent: oval]
    PNG
    media_image1.png
    520
    592
    media_image1.png
    Greyscale

[AltContent: arrow]





Figure 9 – The boundary lines between the back plate (102) and the cushioning member (402) appear to be missing from the figure.  Also, the boundary lines between the bridge member (202) and the bearing appear to be missing from the figure.  See Figure 8 for the bearing.  See annotation below.
[AltContent: textbox (The boundary lines between the back plate (102) and the cushioning member (402) appear to be missing from the figure.)]
[AltContent: textbox (The boundary lines between the bridge member (202) and the bearing appear to be missing from the figure.)]
    PNG
    media_image2.png
    454
    590
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: arrow]

[AltContent: oval][AltContent: oval]



Figures 10 and 14 – It is not clear as to what structure the annular ring-shaped element on the encasing (702) in the side view represents.  Note that this annular ring-shaped element is not seen in other figures.  See annotation below.

    PNG
    media_image3.png
    604
    535
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    661
    198
    media_image4.png
    Greyscale
 




[AltContent: arrow][AltContent: arrow]

[AltContent: textbox (It is not clear as to what structure the annular ring-shaped element on the encasing (702) in the side view represents.  Note that this annular ring-shaped element is not seen in other figures.  )]



Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informality:  
Paragraph 0042, lines 1-7, the description of Figure 5 appears to be misleading.  As best understood, Figure 5 appears to only show a bridge member (202) and an encasing (702), which two elements are also shown in Figure 7.  The described cushioning member (402) and the described bracket (302) do not appear to be depicted in Figure 5.  It is not clear as to how the description in paragraph 0042 is relevant to Figure 5.  
Appropriate correction is required.

The abstract is objected to because of the following informalities:
Line 2, "The front" appears to be --A front--.
Line 6, "the bottom" appears to be --a bottom--.
Line 9, "the front" appears to be --a front--.
Line 10, "neck" appears to be --necks--.
Appropriate Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
Claim 1, line 2, for consistency, the applicant is advised to change "fasteners wherein" to --fasteners, wherein--.  See lines 5 and 10, for example.
Claim 1, line 11, "abuts to" appears to be --abuts--.
Claim 1, line 16, "connected" appears to be --and connected--.
Claim 1, line 17, the applicant is advised to replace "its" with the actual structure.
Claim 6, line 1, it is not clear as to why the language "a second axle" is used, when claim 1, from which claim 6 directly depends, does not recite "a first axle."
Appropriate correction is required.

Claim Interpretation
Regarding claim 1, the applicant is reminded that the "wall" (line 2) and the "set of fasteners" (line 2) are positively recited in the body of the claim, e.g., "a back plate fastened to a wall using a set of fasteners" in line 2, since the language "fastened to" introduces positive recitation(s) immediately thereafter.  Similarly, the applicant is reminded that the "musical instrument" is positively recited in the body of the claim, e.g., "wherein the musical instrument is hung by its neck within the U-shaped opening of the cushioning member and the encasement" in lines 17 and 18, since the word "wherein" introduces positive recitation(s) immediately thereafter.  Therefore, the "wall" (line 2), the "set of fasteners" (line 2), and the "musical instrument" (line 17) are considered as required structures within the scope of claim 1.
Regarding claim 1, the limitations "a cushioning member having a U-shaped opening" are recited in line 9 and the limitations "an encasing having a U-shaped opening" are recited in line 16.  The opening (404) of the "cushioning member" (402) and the opening of the "encasing" (702) are accepted by the Examiner as "U-shaped" as claimed, since at least Mayor (US 7,547,835 B1) in the current prior art of record similarly discloses "a U-shaped opening" (14).
Regarding claim 8, the applicant is reminded that the "fasteners" (line 1) are positively recited in the body of the claim, e.g., "wherein the fasteners used to connect the backplate to the walls include at least one of screws, bolts, nuts, rivets, or clasps" in lines 1 and 2, since the language "wherein" introduces positive recitation(s) immediately thereafter.  Therefore, the "fasteners" (line 1) are considered as required structures within the scope of claim 8.
Regarding claim 12, the applicant is reminded that the "musical instrument" (line 2) and the components thereof are positively recited in the body of the claim, e.g., "wherein the back support protects the rear side of the neck portion of the musical instrument mounted on the apparatus from wear and tear" in lines 1 and 2, since the language "protects" introduces positive recitation(s) immediately thereafter.  Therefore, the "musical instrument" (line 1) and the components thereof are considered as required structures within the scope of claim 12.
Regarding claim 13, the applicant is reminded that the "musical instrument" (lines 1 and 2) is positively recited in the body of the claim, e.g., "wherein the cushioning member protects the musical instrument from wear and tear when the musical instrument is mounted on the apparatus" in lines 1-3, since the language "protects" introduces positive recitation(s) immediately thereafter.  Therefore, the "musical instrument" (lines 1 and 2) is considered as a required structure within the scope of claim 13.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Examiner notes that claims 1-13 are replete with indefinite limitations.  As such, the indefinite limitations identified and discussed below are merely exemplary and are not exhaustive.  The applicant is advised to proofread all claims and amend wherever applicable.  The Examiner is generally available for an interview to discuss the current Office action and/or any subject matter pertaining to the present application.
Regarding claim 1, there is insufficient antecedent basis for the limitation "the front portion" (line 2) in the claim.  Appropriate correction is required.
Regarding claim 1, the limitation "musical instruments" is recited twice in the claim (e.g., in lines 1, 9, and 10).  As such, it is not clear as to whether the "musical instruments" in lines 9 and 10 are the same as or different from the "musical instruments" in line 1.  Similar rejection applies to the limitation "musical instruments" in claim 10 (line 3).  Appropriate correction is required.
Regarding claim 1, there is insufficient antecedent basis for the limitation "the bottom portion" (lines 10 and 11) in the claim.  Appropriate correction is required.
Regarding claim 1, there is insufficient antecedent basis for the limitation "the movement" (line 14) in the claim.  Appropriate correction is required.
Regarding claim 1, the limitation "the movement of the bracket and the bridge member" in line 14 is indefinite because it is amenable to two plausible claim constructions.  For example, does the applicant mean --(the movement of the bracket) and (the bridge member)-- or --the movement of (the bracket and the bridge member)--?  In other words, does the word "and" link "the movement of the bracket" and "the bridge member"?  Or do the "bracket" and the "bridge member" have "the movement"?  "[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim… indefinite."  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008).  As best understood, the "bracket" (302) appears to move differently from the "bridge member" (202).  Does the applicant mean --a movement of the bracket and a movement of the bridge member--?  Similar rejection applies to the limitations "the U-shaped opening of the cushioning member and the encasement" in claim 1 (lines 17 and 18) and "the U-shaped opening provided in the cushioning member and the encasing" in claim 9 (lines 2 and 3).  Appropriate correction is required.
Regarding claim 1, there is insufficient antecedent basis for the limitation "the front side" (line 15) in the claim.  Appropriate correction is required.
Regarding claim 1, there is insufficient antecedent basis for the limitation "the front portion" (line 16) in the claim.  Appropriate correction is required.
Regarding claim 1, the limitation "the musical instrument" in line 17 is indefinite because it is not clear as to how it is related to the "musical instruments" in line 1 and/or the "musical instruments" in lines 9 and 10.  For example, is the "musical instrument" in line 17 one of the "musical instruments" in line 1 or one of the "musical instruments" in lines 9 and 10?  Appropriate correction is required.
Regarding claim 1, there is insufficient antecedent basis for the limitation "the encasement" (line 18) in the claim.  Also, it is not clear as to whether or not the "encasing" in line 16 and the "encasement" in line 18 refer to the same structure.   Appropriate correction is required.
Regarding claim 6, the limitations "a second axle pivotably connects the bottom end of the bridge member to the pair of vertically positioned elevated guides" in lines 1 and 2 are indefinite.  It is not clear as to how "a second axle" pivotably connects the "bottom end" of the "bridge member" (202) to the "pair of vertically positioned elevated guides" (104A, 104B).  As best understood, the "bottom end" of the "bridge member" (202) is pivotably connected to the "bracket" (302) via the "second axle" (706).  Also see the limitations in claim 1 (line 8).  Appropriate correction is required.
Regarding claim 8, there is insufficient antecedent basis for the limitation "the walls" (lines 1 and 2) in the claim.  Also, it is not clear as to how the "walls" in claim 8 (lines 1 and 2) are related to the "wall" in claim 1 (line 2).  For example, do the "walls" in claim 8 include the "wall" in claim 1?  Appropriate correction is required.  
Regarding claim 9, there is insufficient antecedent basis for the limitation "the front portion" (claim 9, line 1) in the claim.  Also, it is not clear as to whether or not the "front portion" of the "bridge member" in claim 9 (line 1) and the "front side" of the "bridge member" in claim 1 (line 15) refer to the same structure.  Appropriate correction is required.  
Regarding claim 9, where the applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  The limitations "wherein the back support connected to the front portion of the bridge member is U-shaped" in lines 1 and 2 are indefinite because one of ordinary skill in the art would not consider the "back support" (602) as "U-shaped" as claimed, since the "back support" (602) does not even have two arms of the "U" shape.  Exemplary "U-shaped" members accepted in the art can be found in the current prior art of record.  For example, Wang (US 7,906,717 B2) discloses a U-shaped member (28); and Hankins (US 9,564,111 B2) discloses a U-shaped member (15, 16, 17).  Appropriate correction is required.
Regarding claim 10, there is insufficient antecedent basis for the limitation "the angle" (line 1) in the claim.  Appropriate correction is required.
Regarding claim 11, there is insufficient antecedent basis for the limitation "the bridge" (claim 11, line 1) in the claim.  Also, it is not clear as to whether or not the "bridge" in claim 11 (line 1) and the "bridge member" in claim 1 (line 5) refer to the same structure.   Appropriate correction is required.
Regarding claim 11, there is insufficient antecedent basis for the limitation "the same plane" (line 2) in the claim.  Appropriate correction is required.
Regarding claim 11, the limitations "wherein the backplate, the bridge, the cushioning member, and the encasing rest in the same plane when the apparatus is in a retracted configuration" in lines 1-3 are indefinite.  As shown in Figure 14, at least the backplate (102) does not rest "in the same plane" as the other claimed structures, since the backplate (102) rests on a wall.  Moreover, as shown in Figure 7, the bridge member (202) has a somewhat U-shaped construction and therefore does not rest "in the same plane" as the "backplate" (102).  Furthermore, as shown in Figures 8 and 14, the "cushioning member" (402) is positioned between the "encasing" (702) and the "backplate" (102).  As such, at least the "encasing" (702) does not rest "in the same plane" as the "backplate" (102).  The applicant is advised to explain as to how "the backplate, the bridge, the cushioning member, and the encasing rest in the same plane when the apparatus is in a retracted configuration" as claimed.  Appropriate correction is required.
Regarding claim 12, there is insufficient antecedent basis for the limitation "the rear side" (line 1) in the claim.  Appropriate correction is required.
Regarding claim 12, there is insufficient antecedent basis for the limitation "the neck portion" (claim 12, lines 1 and 2) in the claim.  Also, it is not clear as to whether or not the "neck portion" in claim 12 (lines 1 and 2) and the "neck" in claim 1 (line 17) refer to the same structure.   Appropriate correction is required.


Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Interview
Pro se applicants are generally encouraged to contact the Examiner to schedule an interview to discuss any proposed amendment in reply to the current Office action prior to filing an official response.

Internet Communication
Pro se applicants may consider filing the attached Form PTO/SB/439 to authorize the Examiner, if necessary, to initiate any internet communications.  A PDF version can be found at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various relevant apparatuses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631